Title: To George Washington from G. H., 13 June 1793
From: G. H. (anonymous)
To: Washington, George



Sir
Philada 13th June 1793

Having lately seen several most infamous and inflammatory pieces appear in the American Daily Advertiser under the Signature of Veritas!

I have presumed to offer You my Conjectures (and conjecture it is in me) as to the Author, something wispers me it is a person who calls himself Stockdon, who says he lives near Richmond in Virginia. he came by water from Wilmington to Charlestown, where he staid a few Days. & then came to Philadelphia in the Schooner Polly Capt. McCormack (about 20th May). I may be doing Mr Stockdon a piece of Injustice by making thus free with his Name. and he may be a very differant Charector, but from his profess’d attachment to the French Cause, & his very extravegant conversation on Board, I am induced to think he is the Man. probably you have better information as to the person—but I trust you will see my intentions are Honest, and will pardon the Liberty I have taken in thus adressing You. I have the Honor to be Your Excellency’s Most obedient Hble Servant

G. H.

